Citation Nr: 0430388	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-05 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The servicemember served from January 1946 to December 1948 
with the New Philippine Scouts; he died in January 1997.  The 
appellant is his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).  
Accordingly, for the purpose of the present decision, we will 
address him as "the servicemember."


FINDINGS OF FACT

1.  The servicemember's Certificate of Death indicates that 
he died on January [redacted], 1997 of probable cardiac arrest due to 
hypostatic pneumonia due to senility.

2.  At the time of the servicemember's death, service 
connection was not in effect for any disability.

3.  The record reflects no complaints or diagnoses of any 
heart, pulmonary, or senility disability until decades 
following service.

4.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the servicemember's death.

5.  The servicemember had recognized service with the 
Philippine Scouts from January 1946 to December 1948.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the servicemember's death, nor may 
incurrence in service be presumed for any disease which 
caused or contributed to cause death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2004).

2.  The criteria for a claim for accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2004).

3.  The criteria for basic eligibility to VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5107 (West 2002); 38 
C.F.R. § 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

With respect to VA's duty to notify, in March 2002 and 
September 2003 the RO sent a letter to the appellant 
explaining the VCAA and asking her to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letters informed the appellant what evidence and 
information VA would be obtaining.  The letters explained 
that VA would make reasonable efforts to help her get 
evidence such as medical records, but that the appellant was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to VA's duty to assist the appellant, the RO has 
attempted but been unable to obtain the servicemember's 
service medical records.  When service medical records are 
unavailable, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule under 38 U.S.C.A. § 5107(b) is heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

There is no evidence that any of the disabilities listed on 
the servicemember's death certificate were present during 
service; in fact, the record reflects no complaints or 
diagnoses of any heart or pulmonary disability until decades 
following service.  There is also no medical evidence of 
record indicating that the servicemember's cause of death was 
related to his military service.  As such, the Board finds 
that forwarding the claims file for review by a VA physician 
(for the purpose of obtaining an opinion concerning a 
relationship between the servicemember's death and his 
military service) is not appropriate in this case.  38 C.F.R. 
§ 3.159(c)(4).

The Board observes that the VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims on appeal.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board therefore finds 
that VA has done everything reasonably possible to assist the 
appellant.  In the circumstances of this case, additional 
efforts to assist her in accordance with the VCAA would serve 
no useful purpose.

I.  Service connection for the cause of the servicemember's 
death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including heart disease, if manifest to a 
compensable degree within one year after active service.  38 
C.F.R. §§ 3.307, 3.309.

The Board notes that the servicemember's death certificate 
indicates that he died in January 1997 of probable cardiac 
arrest due to hypostatic pneumonia due to senility.  At the 
time of his death service connection was not in effect for 
any disability.

The record reflects no complaints or diagnoses of any heart, 
pulmonary, or senility disability until decades following 
service, and the file contains no competent medical evidence 
of record supporting a causal connection between the 
servicemember's cause of death and his military service.  
While the Board acknowledges the appellant's belief in a 
causal connection between the servicemember's death and his 
service, she is not competent to offer an opinion regarding 
any medical causation leading to the servicemember's death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The servicemember's medical records do not reveal that he was 
diagnosed with heart disease until decades following service.  
Accordingly, a claim of entitlement to service connection for 
the cause of the servicemember's death under the presumptive 
provisions is not for application in this case.  38 C.F.R. 
§§ 3.307, 3.309.

In short, there is simply no medical evidence of record 
supporting a causal connection between the servicemember's 
service and his death.  As such, service connection for the 
cause of the servicemember's death is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The appellant's husband died in January 1997, and the 
appellant did not file a claim for accrued benefits until 
March 2002, well in excess of the one-year time requirement.  
The pertinent facts in this case are not in dispute and the 
law is dispositive.  As such, this issue must be denied.


III.  Death pension benefits.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

The service department has certified that the decedent had 
service with the Philippine Scouts from January 1946 to 
December 1948.  The service department's determination is 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  There is no contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  Therefore, the 
Board finds that the appellant is not eligible for the 
requested benefit.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), 
(c), (d).


ORDER

Entitlement to service connection for cause of the 
servicemember's death is denied.

The appeal for accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



